           Case 3:18-cr-30051-MGM Document 226 Filed 12/10/20 Page 1 of 2




                                                             U.S. Department of Justice

                                                             Andrew E. Lelling
                                                             United States Attorney
                                                             District of Massachusetts
Main Reception: (413) 785-0235                               United States Courthouse
Facsimile:      (413) 785-0394                               300 State Street, Suite 230
                                                             Springfield, Massachusetts 01105-2926

                                                             December 10, 2020

FILED ON ECF WITHOUT ENCLOSURES
VIA USAFx

Matthew Thompson, Esq.
Butters Brazilian LLP
699 Boylston Street, 12th Floor
Boston, MA 02116

                    Re:          United States v. Gregg A. Bigda
                                 Crim. No. 18-CR-30051-MGM

Dear Counsel:

     Please find enclosed discovery in the above-referenced case labeled with Bates numbers
US015672 through US016415.

        Included in this production, among other things, is a video of the interrogations containing
written captions scrolling at the bottom of the video, and a written transcript of those captions in
pdf format. Also included are several clips of the longer recordings. The recordings in this
production are clips and compilations of videos that we have already produced in discovery.

         While the government is not obligated to produce a copy of its exhibits to the defense until
one week in advance of trial, the government is providing early notice that it will seek to introduce
these recordings, including the captioned video, at trial as exhibits. We are making this early
production in an effort to give the defense an opportunity to review the clips, captions, and
transcript, so that the parties may resolve any dispute about them well in advance of trial. If you
have any disagreement with the government’s transcription, please let us know of any proposed
changes so that we can come to an agreement on the content of transcript and captions, or bring
any dispute to the Court for resolution by January 21, 2021, which is six weeks from the date of
this letter.

       We have also produced via USAFx a word-searchable production log of all discovery
produced to date. If you have any questions, please do not hesitate to call the undersigned Assistant
U.S. Attorney.
       Case 3:18-cr-30051-MGM Document 226 Filed 12/10/20 Page 2 of 2




                                          Very truly yours,

                                          ANDREW E. LELLING
                                          United States Attorney

                                    By:   /s/ Deepika Bains Shukla________
                                          DEEPIKA BAINS SHUKLA
                                          Assistant U.S. Attorney
Enclosures




                                     2
